
	

113 HR 548 IH: Border Infrastructure and Jobs Act of 2013
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 548
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committees on
			 Ways and Means,
			 Transportation and
			 Infrastructure, Small
			 Business, Oversight and
			 Government Reform, Foreign Affairs, and
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To restore growth, spur job creation, build momentum
		  toward economic recovery for border communities and the United States, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Border Infrastructure and Jobs Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)The United States
			 and Mexico share a border of nearly 2,000 miles, a cultural heritage, and a
			 desire to grow both economies through cooperation and hard work.
			(2)Border commerce is
			 vital to the United States economy. Mexico is the United States third-largest
			 trading partner, behind only Canada and China. In 2010, trade between the
			 United States and Mexico reached $367,000,000,000, amounting to more than
			 $1,000,000,000 per day.
			(3)Mexico is the
			 second-largest export market for United States businesses and approximately 22
			 States depend on Mexico as their number one or two trading partner.
			(4)The growth of
			 international trade has outpaced United States land ports of entry’s workload
			 capacity, resulting in congestion and delays. This increased congestion hurts
			 businesses that rely on safe and efficient cross-border traffic.
			3.United
			 States-Mexico Economic Partnership Commission
			(a)Establishment of
			 commission
				(1)In
			 generalThere is established an independent commission to be
			 known as the United States-Mexico Economic Partnership Commission (referred to
			 in this section as the Commission).
				(2)PurposesThe
			 purposes of the Commission are to—
					(A)study the overall
			 economic strategies, programs, and policies of Federal departments and agencies
			 along the United States-Mexico border, including the Department of Homeland
			 Security, the Department of Commerce, and other relevant departments and
			 agencies;
					(B)strengthen
			 relations and collaboration between communities along the United States-Mexico
			 border and the Department of Homeland Security, the Department of Commerce, and
			 other Federal departments and agencies that carry out such strategies,
			 programs, and policies; and
					(C)make
			 recommendations to the President and Congress with respect to such strategies,
			 programs, and policies.
					(3)Membership
					(A)Voting
			 membersThe Commission shall be composed of 16 voting members.
			 The Governors of the States of Arizona, California, New Mexico, and Texas shall
			 each appoint four such members, of whom—
						(i)one
			 shall be a local elected official from each such State’s border region;
						(ii)one
			 shall be an individual from academia or a community leader of each such State;
			 and
						(iii)two shall be
			 from each such State’s border region business community.
						(B)Nonvoting
			 membersThe Commission shall be composed of two nonvoting
			 members, of whom—
						(i)one
			 shall be appointed by the Secretary of Homeland Security; and
						(ii)one
			 shall be appointed by the Secretary of Commerce.
						(4)Qualifications
					(A)In
			 generalMembers of the Commission shall be—
						(i)individuals with
			 expertise in migration, border enforcement and protection, civil and human
			 rights, community relations, cross-border trade and commerce, or other
			 pertinent qualifications or experience; and
						(ii)representative of
			 a broad cross section of perspectives from the region along the international
			 border between the United States and Mexico.
						(B)Political
			 affiliationNot more than two members of the Commission appointed
			 by each Governor in accordance with paragraph (3)(A) may be members of the same
			 political party.
					(C)Nongovernmental
			 appointeesAn individual appointed as a voting member to the
			 Commission may not be an officer or employee of the Federal Government.
					(5)Deadline for
			 appointmentAll members of the Commission shall be appointed not
			 later than six months after the date of the enactment of this Act. If any
			 member of the Commission described in paragraph (3)(A) is not appointed by such
			 date, the Commission shall carry out its duties under this section without
			 participation of such member.
				(6)Term of
			 serviceThe term of office for members shall be for the life of
			 the Commission.
				(7)VacanciesAny
			 vacancy in the Commission shall not affect its powers, but shall be filled in
			 the same manner in which the original appointment was made.
				(8)Meetings
					(A)Initial
			 meetingThe Commission shall meet and begin the operations of the
			 Commission as soon as practical.
					(B)Subsequent
			 meetingsAfter its initial meeting, the Commission shall meet
			 upon the call of the chairman or a majority of its members.
					(C)OutreachThe
			 Commission shall formulate and implement an effective outreach strategy to
			 border communities along the United States-Mexico border.
					(9)QuorumNine
			 members of the Commission shall constitute a quorum.
				(10)Chair and vice
			 chairThe voting members of the Commission shall elect a Chairman
			 and Vice Chairman from among its voting members. The term of office shall be
			 for the life of the Commission.
				(11)StructureThe
			 Commission shall have a Federal, regional, and local review structure, and
			 shall be divided into two subcommittees, one such subcommittee focused on
			 border technology, equipment, and infrastructure, and one such subcommittee
			 focused on cross-border trade policies and programs.
				(b)DutiesThe
			 Commission shall review and examine cross-border trade policies, strategies,
			 and programs with Mexico, including—
				(1)the effect of
			 operations, technology, and infrastructure along such border on the—
					(A)environment;
					(B)cross-border
			 traffic and commerce;
					(C)privacy rights and
			 other civil liberties; and
					(D)the quality of
			 life of border communities;
					(2)the extent of the
			 negative economic impact, if any, on the United States due to staffing needs at
			 land ports of entry along the such border;
				(3)whether border
			 policies and practices ensure that the free flow of legitimate travel and
			 commerce is not diminished by efforts, activities, and programs aimed at
			 securing the international land ports of entry along the United States-Mexico
			 border; and
				(4)any other matters
			 regarding cross-border trade policies, strategies, and programs the Commission
			 determines appropriate.
				(c)Powers of
			 commission
				(1)In
			 general
					(A)Hearings and
			 evidenceThe Commission or, on the authority of the Commission,
			 any subcommittee or member thereof, may, for the purpose of carrying out this
			 Act—
						(i)hold
			 such hearings and sit and act at such times and places, take such testimony,
			 receive such evidence, administer such oaths; and
						(ii)subject to
			 subparagraph (B), require, by subpoena or otherwise, the attendance and
			 testimony of such witnesses and the production of such books, records,
			 correspondence, memoranda, papers, and documents as the Commission or such
			 designated subcommittee or designated member may determine advisable.
						(B)Subpoenas
						(i)IssuanceA
			 subpoena may be issued under this subsection only—
							(I)by the agreement
			 of the chairman and the vice chairman; or
							(II)by the
			 affirmative vote of six members of the Commission.
							(ii)SignatureSubject
			 to clause (i), subpoenas issued under this subsection may be issued under the
			 signature of the chairman or any member designated by a majority of the
			 Commission, and may be served by any person designated by the chairman or by a
			 member designated by a majority of the Commission.
						(iii)EnforcementIn
			 the case of contumacy or failure to obey a subpoena issued under this
			 paragraph, the United States district court for the judicial district in which
			 the subpoenaed person resides, is served, or may be found, or where the
			 subpoena is returnable, may issue an order requiring such person to appear at
			 any designated place to testify or to produce documentary or other evidence.
			 Any failure to obey the order of such court may be punished by such court as a
			 contempt of such court.
						(2)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in
			 appropriation Acts, enter into contracts to enable the Commission to discharge
			 its duties under this Act.
				(3)Information from
			 Federal agencies
					(A)In
			 generalThe Commission is authorized to secure directly from any
			 executive department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Government, information, suggestions,
			 estimates, and statistics for the purposes of carrying out this Act. Each such
			 department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality shall, to the extent authorized by law,
			 furnish such information, suggestions, estimates, and statistics directly to
			 the Commission, upon request made by the chairman, the chairman of any
			 subcommittee created by a majority of the Commission, or any member designated
			 by a majority of the Commission.
					(B)Receipt,
			 handling, storage, and disseminationInformation, suggestions,
			 estimates, and statistics referred to in subparagraph (A) shall only be
			 received, handled, stored, and disseminated by members of the Commission and
			 its staff in accordance with all applicable statutes, regulations, and
			 Executive orders.
					(4)Assistance from
			 Federal agencies
					(A)General Services
			 AdministrationThe Administrator of General Services shall
			 provide to the Commission on a reimbursable basis administrative support and
			 other services for the performance of the Commission’s functions.
					(B)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in subparagraph (A), the heads of Federal departments and agencies may provide
			 to the Commission such services, funds, facilities, staff, and other support
			 services as they may determine advisable and as may be authorized by
			 law.
					(5)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as Federal departments and agencies
			 of the United States.
				(d)Compensation
				(1)In
			 generalMembers of the Commission shall serve without pay.
				(2)Reimbursement of
			 expensesAll members of the Commission shall be reimbursed for
			 reasonable travel expenses and subsistence, and other reasonable and necessary
			 expenses incurred by such members in the performance of their duties.
				(e)TrainingThe
			 Commission shall establish a process and criteria by which Commission members
			 receive orientation and training on cross-border trade policies, strategies,
			 and programs with respect to Mexico.
			(f)ReportNot
			 later than two years after the date of the first meeting called pursuant to
			 subsection (a)(8)(A), the Commission shall submit to the President, the
			 Secretary of Homeland Security, the Secretary of Commerce, and Congress a
			 report that contains—
				(1)findings with
			 respect to the duties of the Commission;
				(2)recommendations
			 regarding cross-border trade policies, strategies, and programs with respect to
			 Mexico;
				(3)suggestions for
			 the implementation of such recommendations; and
				(4)a
			 recommendation as to whether the Commission should continue to exist after the
			 date of termination described in subsection (i), and if so, a description of
			 the purposes and duties recommended to be carried out by the Commission after
			 such date.
				(g)Response to
			 reportNot later than 180 days after the receipt of the report
			 required under subsection (f), the Secretary of Homeland Security and the
			 Secretary of Commerce shall jointly issue a response describing how the
			 Department of Homeland Security and the Department of Commerce will implement
			 the recommendations contained in such report.
			(h)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
			(i)SunsetUnless
			 the Commission is re-authorized by Congress, the Commission shall terminate on
			 the date that is 60 days after the date the Commission submits the report
			 described in subsection (f).
			4.Port security and
			 trade facilitation grants
			(a)Grant
			 programThe Secretary of Commerce, in consultation with the
			 Secretary of Homeland Security, shall establish a program under which grants
			 may be provided to develop and expand trusted shipper programs for small- and
			 medium-sized businesses for the purpose of facilitating border commerce.
			(b)Applications and
			 conditionsIn carrying out the grant program described in
			 subsection (a), the Secretary of Commerce—
				(1)shall establish a
			 notification and application procedure; and
				(2)may establish such
			 conditions, and require such assurances, as may be appropriate to ensure the
			 efficiency and integrity of the grant program.
				(c)SunsetThe
			 grant program described in subsection (a) shall terminate on the date that is
			 five years after the date of the enactment of this Act.
			(d)LimitationThe
			 sum for all fiscal years of the amounts awarded as grants under this section
			 may not exceed $10,000,000.
			5.Improving ports
			 of entry on the southwest border for border security and other
			 purposes
			(a)In
			 generalThere are authorized to be appropriated to the
			 Administrator of the General Services Administration—
				(1)$200,000,000 for fiscal 2014 solely for
			 planning, management, design, alteration, and construction of United States
			 Customs and Border Protection owned land border ports of entry along the
			 international border between the United States and Mexico; and
				(2)$100,000,000 for fiscal year 2014 solely
			 for the installation of renewable energy retrofits at land border ports of
			 entry along the international border between the United States and
			 Mexico.
				(b)Allocation of
			 authorized fundsOf the amounts authorized to be appropriated
			 pursuant to subsection (a)(1)—
				(1)not more than 40
			 percent may be set aside for the San Luis I land port of entry; and
				(2)not more than 60
			 percent may be set aside for the Douglas land port of entry.
				6.Improving waste
			 water treatment infrastructureThere are authorized to be appropriated to
			 the International Boundary and Water Commission $50,000,000 for fiscal 2014
			 solely for planning, management, design, alteration, and construction of the
			 International Outfall Interceptor (IOI) and the Nogales Wash Channel.
		7.Improving
			 cross-border transportation
			(a)In
			 generalThere are authorized to be appropriated to the Federal
			 Highway Administration $100,000,000 for fiscal 2014 for—
				(1)improvements to
			 existing transportation and supporting infrastructure along the United
			 States-Mexico border;
				(2)construction of
			 highways and related safety and enforcement facilities related to international
			 trade with Mexico; and
				(3)international
			 coordination of transportation planning, programming, and border operations
			 with Mexico.
				(b)Allocation of
			 authorized fundsOf amounts authorized to be appropriated
			 pursuant to subsection (a), not more than 30 percent may be set aside for
			 projects 50 miles from the United States-Mexico border.
			8.Increase in
			 number of Customs and Border Protection officers on the southwest border of the
			 United States
			(a)Customs and
			 Border Protection officersDuring fiscal year 2014, the Secretary
			 of Homeland Security shall increase by not fewer than 500 the total number of
			 full-time, active-duty Customs and Border Protection officers within United
			 States Customs and Border Protection for posting at United States ports of
			 entry along the southern border above the number of such officers for which
			 funds were made available during fiscal year 2013.
			(b)Agriculture
			 specialistsDuring fiscal year 2014, the Secretary of Homeland
			 Security shall increase by not fewer than 30 the number of full-time Customs
			 and Border Protection agriculture specialists for United States ports of entry
			 along the southern border above the number of such agriculture specialists for
			 which funds were made available during fiscal year 2013.
			(c)Border security
			 support personnelDuring fiscal year 2014, the Secretary of
			 Homeland Security shall increase by not fewer than 10 the number of full-time
			 border security support personnel for United States ports of entry along the
			 southern border above the number of such support personnel for which funds were
			 made available during fiscal year 2013.
			(d)PriorityIn
			 making personnel additions described in subsections (a), (b), and (c), the
			 Commissioner of Customs and Border Protection shall give priority to the Tucson
			 Sector.
			9.Southwest border
			 strategy for security and prosperity
			(a)Requirement for
			 strategyThe Secretary of Homeland Security, in consultation with
			 the heads of other appropriate Federal departments and agencies, shall develop
			 and annually update a Southwest Border Strategy for Security and Prosperity
			 that describes actions to be carried out to facilitate trade and maintain
			 operational control over all land ports of entry into the United States along
			 the southern border.
			(b)ContentThe
			 Southwest Border Strategy for Security and Prosperity described in subsection
			 (a) shall include the following:
				(1)An assessment of
			 staffing needs for all land ports of entry into the United States along the
			 southern border.
				(2)An assessment of
			 infrastructure needs for all land ports of entry into the United States along
			 the southern border.
				(3)An assessment of
			 the traffic patterns of commercial and passenger vehicles entering and exiting
			 the United States at land ports of entry along the southern border.
				(4)An assessment of
			 the negative economic impact, if any, on the United States due to wait times at
			 land ports of entry along the southern border.
				(5)A
			 description of ways to ensure that the free flow of legitimate travel and
			 commerce is not diminished by efforts, activities, or programs aimed at
			 securing the international land ports of entry along the United States-Mexico
			 border.
				(6)A
			 schedule for the implementation of the security measures described in such
			 Strategy, including realistic deadlines for addressing staffing and
			 infrastructure needs identified in paragraphs (1) and (2), an estimate of the
			 resources needed to carry out such measures, and a description of how such
			 resources should be allocated.
				(c)ConsultationIn
			 developing the Southwest Border Strategy for Security and Prosperity under this
			 section, the Secretary of Homeland Security shall also consult with
			 representatives of—
				(1)State, local, and
			 tribal authorities from Arizona, California, New Mexico, and Texas; and
				(2)appropriate
			 private sector entities, nongovernmental organizations, and affected
			 communities that have expertise in areas related to border management and
			 international trade across southern ports of entry.
				(d)Submission to
			 Congress
				(1)StrategyNot
			 later than one year after the date of the enactment of this Act and annually
			 thereafter, the Secretary of Homeland Security shall submit to Congress the
			 Southwest Border Strategy for Security and Prosperity.
				(2)UpdatesIn
			 addition to the timeline for submissions of the Southwest Border Strategy for
			 Security and Prosperity described in paragraph (1), the Secretary of Homeland
			 Security shall submit to Congress any change of such Strategy that the
			 Secretary determines is necessary, not later than 30 days after such
			 determination.
				10.Border
			 technology and innovationThere are authorized to be appropriated to
			 the Department of Homeland Security $200,000,000 for fiscal year 2014 solely
			 for integrated fixed towers, remote video cameras, hand-held devices, mobile
			 systems, and other technologies in Arizona.
		11.Border small
			 business revitalization grants
			(a)Grant
			 programThe Administrator of the Small Business Administration
			 shall establish a program under which grants may be provided to develop and
			 revitalize small businesses located along the United States-Mexico
			 border.
			(b)Applications and
			 conditionsIn conducting the grant program described in
			 subsection (a), the Administrator—
				(1)shall establish a
			 notification and application procedure; and
				(2)may establish such
			 conditions, and require such assurances, as may be appropriate to ensure the
			 efficiency and integrity of such grant program.
				(c)SunsetThe
			 grant program described in subsection (a) shall terminate on the date that is
			 five years after the date of the enactment of this Act.
			(d)Limitation
				(1)In
			 generalThe sum for all fiscal years of the amounts awarded as
			 grants under this section may not exceed $100,000,000.
				(2)RequirementTo
			 be eligible for a grant under this section, a small business shall be located
			 within 10 miles of the United States-Mexico border.
				12.Federal contracting
			 requirements
			(a)In
			 general
				(1)Local
			 subcontractorExcept as provided in paragraphs (2) and (3), the
			 head of an Executive agency may not award a contract unless 30 percent of the
			 labor for the performance of the contract (or any subcontract (at any tier)
			 under the contract) is performed by a local subcontractor.
				(2)State
			 subcontractorNotwithstanding
			 paragraph (1) and except as provided in paragraph (3), if the head of an
			 Executive agency determines that the requirement of paragraph (1) is not
			 practicable, such head may award a contract if 30 percent of the labor for the
			 performance of the contract (or any subcontract (at any tier) under the
			 contract) is performed by a State subcontractor.
				(3)Waiver of
			 requirementNotwithstanding
			 paragraphs (1) and (2), if the head of an Executive agency determines that the
			 requirements of paragraphs (1) and (2) are not practicable, such head may award
			 a contract without meeting such requirements.
				(b)DefinitionsIn this section:
				(1)Executive
			 agencyThe term
			 Executive agency has the meaning given that term in section 133 of
			 title 41, United States Code.
				(2)Local
			 subcontractorThe term local subcontractor means,
			 with respect to a contract, a subcontractor who has a principal place of
			 business or regularly conducts operations in the area in which work is to be
			 performed under the contract by the subcontractor.
				(3)StateThe term State means each of
			 the several States, the District of Columbia, each territory or possession of
			 the United States, and each federally recognized Indian tribe.
				(4)State
			 subcontractorThe term
			 State subcontractor means, with respect to a contract, a
			 subcontractor who has a principal place of business or regularly conducts
			 operations in the State in which work is to be performed under the contract by
			 the subcontractor.
				(c)ApplicabilityThe
			 requirements under this section shall apply to agreements entered into on or
			 after the date of the enactment of this Act.
			
